Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "136" and "146" have both been used to designate “release surfaces” on the proximal end of the device (see FIG. 16 and 17).  Additionally, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “146”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 9, Line 12: “housed in the distal part of the positioning control member 42” should read “housed in the proximal part of the positioning control member 42”
Page 11, Lines 5-6: “needle control member 74 cooperates with the distal part of the syringe support 34” should read “needle control member 74 cooperates with the proximal part of the syringe support 34”
Page 13, Lines 5-6: “piston control member 54 moves towards the distal part of the piston control member 64” should read “piston control member 54 moves towards the distal part of the needle control member 74”
Page 16, Line 20: “piston rod 64” should read “piston rod 58”
Page 16, Line 29: “piston rod 48” should read “piston rod 58”
Appropriate correction is required.

Claim Objections
Claims 8 and 14 objected to because of the following informalities:
In claim 8, “comprising releasable blocking member” should read, “comprising a releasable blocking member”.
In claim 14, “comprising visual indication device” should read, “comprising a visual indication device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the positioning control member” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 contains a limitation that states the first and second telescopic parts are attached to the disengagement member and the position control member, respectively.  However, the specification indicates that these first and second telescopic parts are the disengagement member and position control member, respectively; they are not separate entities attached to each other.  Therefore, the claim language is unclear as to if these should be considered as the same or separate components.  For purposes of the rejection they are taken as the same components.

Claim 15 recites the limitation "the first telescopic part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcloughlin (WO 2011/012849 A1) hereinafter referred to as Mclouglin.

Regarding claim 1, Mcloughlin teaches:
An automatic injection device comprising: an injection syringe equipped with a syringe body (see FIG. 22c syringe 110 with body 112) carrying an injection needle (see FIG. 22c member 114) and a piston rod (see FIG. 22c members 170, 156, 118) mounted movably in this syringe body (112) to cover an injection stroke whose limit is defined by an abutment of the piston rod (170) in the syringe body (see Page 52, Lines 11-17), a piston control member (see FIG. 33a-33b member 190) movable between a configuration in which it is engaged with the piston rod (170) to push the one first cam track (see FIG. 21 member 145) carried by a disengagement member (see FIG. 21 member 140) and a cam (see FIG. 33a members 194, 195) carried by the piston control member (190), the disengagement member (140) being movable with respect to the piston rod (170) and the syringe body (112) once the piston rod (170) has reached the end of the injection stroke, in such a way as to cause the first cam track (145) carried by the disengagement member (140) to cooperate with the cam (196) carried by the piston control member (190):
“…as the end of the injection stroke is reached, tags 192, 194 flex outwards and the square front edges 195 of tags 194 are received within mid-slot 145 of the rear inner housing 140 (cam interacts with first cam track at the end of the injection stroke). The effect of this outwards-flexing is to bring ramped forward walls 191 of opposing tags 192 out of engagement with the tapered drive head 174 of the plunger rod 172, thereby removing the 'hammer head' and decoupling the drive shuttle 190 from the plunger rod 172. The plunger rod assembly 170 is then able to move axially within the inner housing 140 (disengagement member 140 is now movable with respect to piston rod assembly 170)…” (See Mcloughlin Page 52, Line 24 through Page 53, Line 17)

Regarding claim 2, Mcloughlin further teaches:
The automatic injection device according to claim 1, wherein the mechanism for moving the piston control member (190) between its engaged and disengaged configurations further comprises a second cam track (see FIG. 27a member 128) carried by a positioning control member (see FIG. 27a member 120) which, during the injection stroke, is immobilized axially with the syringe body (112) (during the injection stroke, syringe body 112 decouples from piston control member 190 and remains immobilized axially with respect to housing 120, “… the forward set of tags 196 of the drive shuttle flex outwardly into the front slot 145 of the rear inner housing 142 such as to enable disengagement of those tags 196 from the end lip 113 of the syringe barrel 112, thereby decoupling the drive shuttle 190 from the syringe barrel 112. As a result of the decoupling of the drive shuttle 190 from the syringe barrel 112, all further forward drive experienced by the drive shuttle 190 is transferred to the plunger rod 172.” [see Page 51, Line 29 through Page 52, Line 7]), the second cam track (128) cooperating, by relative movement during the injection stroke, with the cam (194) carried by the piston control member (190) (during initial downward pressure applied to front inner housing 142 by pressing device against the injection surface, “[the] slight rearwards movement of the drive shuttle 190 [brings] ramped forward walls 193 of the tags 194 into contact with tapered inner reaction surface 128 of the housing 120. As a result, the tags 194 are flexed inwards with the first effect that they disengage with the rear end ledge 143 of the rear inner housing 140 such as to now enable movement of the drive shuttle 190 relative to the inner housing 140 under the driving force of the drive spring 155.” [See Page 50, Line 27 through Page 51, Line 16]).

Regarding claim 5, Mcloughlin further teaches:
The automatic injection device according to claim 1, comprising first (“syringe barrel sleeve” 120) and second (“front inner housing” 142) telescopic parts whose relative displacement controls the operation of the automatic injection device, the disengagement member (140) being attached to the first telescopic part (120), which is intended to be held by a user (“The user now grips the outer housing 120 and places the needle delivery aperture 125 against the skin at the desired injection point” [see Page 50, Lines 27-28]), and theSerial No. Preliminary Amendment Page 5positioning control member (120) being attached to the second telescopic part (142).
	The Examiner is interpreting the disengagement member (140) being attached to the first telescopic part (120) since the disengagement member resides within the outer housing, as shown in FIG. 21 and described on Page 47, Lines 25-28.
	Additionally, the Examiner is interpreting the positioning control member (120) as being attached to the second telescopic part (142) since the outer housing encapsulates both the front and rear inner housing components, as shown in FIG. 21 and described on Page 47, Lines 25-28.

Regarding claim 6, Mcloughlin further teaches:
The automatic injection device according to claim 5, wherein the disengagement member (140) is made movable with respect to the piston rod (170) and the syringe body (112) once the piston rod (170) has reached elastic return member (see FIG. 21 member 154) acting between the first (120) and second (142) telescopic parts in the direction of an elongation of the automatic injection device (“As may be seen in Figure 21 , the light return spring 154 [located] around the front part of the syringe 110 and barrel sleeve 135 and [is seated] between a return spring-receiving cavity 141 of the front inner housing part 142 and the forward end lip 139 of the syringe barrel sleeve [135]”).
	The Examiner notes that, at the end of the injection stroke, the elastic return member (154) elongates in the proximal direction of the automatic injection device, as shown in FIG. 27d.  This elongation movement pushes the components of the first telescopic part (120), including the piston control member (190), piston rod (170) and syringe body (112), with respect to the disengagement member (140) in the direction of elongation away from the second telescopic part (142) at the distal end of the device (see Page 52, Line 24 through Page 53, Line 17).  

Regarding claim 12, Mcloughlin further teaches:
The automatic injection device according to claim 5, comprising a mechanism for limiting the stroke between the first (120 and attached member 140) and second (142) telescopic parts.
	The Examiner is interpreting the phrase “limiting the stroke” to mean the injection stroke is contained within a pre-determined range of motion, as is necessary given the amount of medicament to be injected into the patient.  Under this interpretation, the end stop (see FIG. 21 member 152) of the second telescopic part (142) prevents further 

Regarding claim 14, Mcloughlin further teaches:
The automatic injection device according to claim 1, comprising a visual indication device to indicate the end of the injection stroke (“the injector is provided with a visual indicator that is arranged to provide the user with a visual indication of…the syringe and its contents” [see Page 28, Lines 19-25]).

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcloughlin (WO 2009/081133 A1), hereinafter referred to as Mclouglin’33.

Regarding claim 1, Mcloughlin’33 teaches:
An automatic injection device comprising: an injection syringe equipped with a syringe body (see FIG. 13 members 510 and 512, respectively) carrying an injection needle (see FIG. 13 member 514) and a piston rod (see FIG. 13 members 516 and 518) mounted movably in this syringe body (510) to cover an injection stroke whose limit is defined by an abutment of the piston rod (516, 518) in the syringe body (see FIG. 24D, “syringe barrel 512 is provided with a rubber plunger 518, which may abut, but is not otherwise connected to, the forward end 517 of plunger rod 516”), a piston control member (see FIG. 18 member 544) movable between a configuration in which it is engaged with the piston rod (516, 518) to push this the piston rod (516, 518), and a configuration in which it is disengaged from this the piston rod (516, 518) (see Page 35, Line 22 through Page 36, Line 18), a mechanism for moving the piston control member (544) with respect to the piston rod (516, 518) between its engaged and disengaged configurations (see Page 35, Line 25 through Page 36, Line 7), wherein the mechanism for moving the piston control member (544) between its engaged and disengaged configurations comprises at least one first cam track (see FIG. 22 member 552) carried by a disengagement member (see FIG. 22, member 521) and a cam (see FIG. 18 member 550) carried by the piston control member (544), the disengagement member (521) being movable with respect to the piston rod (516, 518) and the syringe body (512) once the piston rod (516, 518) has reached the end of the injection stroke, in such a way as to cause the first cam track (552) carried by the disengagement member (521) to cooperate with the cam (550) carried by the piston control member (544).
The Examiner points to FIG. 24d-24e to show that the syringe (510) and piston (516, 518) are moved rearwardly into the syringe housing relative to syringe body (512) at the end of the injection stroke.  As this occurs, the cam (550) must move within the first cam track (552) of disengagement member (521) as well, according to the arrangement of the piston control member (544) within the disengagement member (521) as shown in FIG. 23.

Regarding claim 14, Mcloughlin’33 further teaches:
The automatic injection device according to claim 1, comprising a visual indication device to indicate the end of the injection stroke (“the injector is provided with a visual indicator that is arranged to provide the user with a visual indication of…the syringe and its contents” [see Page 11, Lines 25-30]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mcloughlin in view of Adams et al (US 8,734,394 B2), hereinafter referred to as Adams.

 Regarding claim 7, Mcloughlin discloses the claimed invention substantially as claimed, as set forth above in claim 6.  Mcloughlin teaches the elastic return member (154) of claim 6, wherein the elastic return member (154) is made integrally with the second telescopic part (142) (“the light return spring 154 locates around the front part of the syringe 110 and barrel sleeve 135 and seats between a return spring-receiving cavity 141 of the front inner housing part 142 and the forward end lip 139 of the syringe barrel sleeve”).  However, Mcloughlin does not explicitly teach an elastic return member comprised of a plastic spring.
Adams, in the same field of endeavor, teaches a single metal coil biasing member/spring (290) shown in FIG. 12a that may be substituted for other designs of biasing members, “such as metal or plastic flexure configured to perform the dual functions” (see Column 10, Paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mcloughlin to incorporate the teachings of Adams to substitute the metal elastic return member (154) of claim 6 with a plastic flexure spring configured to perform the same functions, as is well known in the art, in order to move the first and second telescopic parts away from each other during the elongation of the automatic injection device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mcloughlin in view of Sharp et al (U.S. Pat. No. 8,734,402 B2), hereinafter referred to as Sharp.

Regarding claim 15, Mcloughlin discloses the claimed invention substantially as claimed, as set forth above in claim 14.  Mcloughlin teaches the visual indication device of claim 14, wherein the visual indication device comprises a window (see FIG. 26a member 102) formed through the first telescopic part (see FIG. 26a member 120).  However, Mcloughlin does not explicitly teach at least one visual indicator carried by the piston control member (190), the visual indicator being positioned opposite the window (102) once the piston rod (170) has reached the end of the injection stroke.
Sharp, in the same field of endeavor, teaches a visual indication device that comprises at least one visual indicator (“piston” 24 integrally attached to “plunger” 25) carried by the piston control member (“plunger cup” 17), the visual indicator (24) being positioned opposite the window (“viewing window” 5) once the piston rod (“plunger” 25) has reached the end of the injection stroke:
“The rear outer housing 3 includes a viewing window 5 through which the user may observe the position of the plunger before and after actuation of the device. In the view of FIG. 1, the plunger may be seen in its retracted position prior to use of the device to the right of the window. The user can compare the before and after positions of the plunger to check that the liquid in the barrel has been fully dispensed.” (See Sharp Column 36, Lines 13-22)

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mcloughlin to incorporate the teachings of Sharp by attaching a visual indicator, such as a piston abutment or rubber plunger stopper, to the distal end of the piston control member (190) in order to observe the visual indicator opposite the window (102) in the outer housing (120) once the piston rod (170) has reached the end of its injection stroke.

Allowable Subject Matter
Claims 3-4, 8-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783